Citation Nr: 1307813	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to January 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities throughout the period of this claim.


CONCLUSION OF LAW

The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 ; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2012), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran contends that his service-connected bilateral hearing loss and tinnitus prevent him from securing and maintaining substantial gainful employment.   Specifically, he contends that he would have great difficulty securing and maintaining substantial gainful employment due to difficulty hearing verbal commands and using a phone.  He feels that the severity of his service-connected disabilities would interfere with him performing both physical and sedentary employment.

The Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Board notes that the Veteran's TDIU claim was received in May 2010, and that his combined rating is 60 percent.  However, the Veteran's hearing loss and tinnitus, arguably affect a single bodily system, the auditory system, and result from a common etiology, service-connected hearing loss and tinnitus are considered one disability, and TDIU under 38 C.F.R. § 4.16(a) is possible.  Thus, Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his May 2010 TDIU claim, the Veteran contended that his service-connected hearing loss and tinnitus prevent him from securing or following any substantially gainful occupation.  He indicated that he has a high school education and experience working as a phone installer for a telephone company for 40 years until he retired in 1986.  The Veteran denied any other education or training.   

In January 2010 witness statements, the Veteran's spouse and L.R.B. reported that the Veteran exhibited difficulty understanding speech.  He asked others to repeat themselves in an effort to understand what was being said.  Reportedly, the Veteran required very close proximity or face-to-face contact in order to understand speech.  Moreover, he was unable to have a telephone conversation at all.  

In a statement in December 2010, Dr. A.L.B., the Veteran's private audiologist, noted that the Veteran's occupational history consisted of working with a phone company doing phone installations and repairs.  Dr. A.L.B. opined that the Veteran's severe to profound bilateral hearing loss and tinnitus essentially rendered him unemployable.  It was determined that the Veteran needed to avoid working in any environment in which there was noise that could further exacerbate his hearing loss.  These limitations would prevent verbal communications face-to-face, as well as by telephone, even with the use of amplification.  Additionally, his condition would pose a safety risk in any job setting involving transportation, driving, or being around heavy or moving machinery.  The Veteran's service-connected hearing loss would significantly impair his employability in most job assignments with or without amplification.  

The Veteran underwent a VA audiological examination in June 2012.  The  Veteran reported working for 35 years with a telephone company repairing indoor and outdoor lines, which required a lot of work on the switchboards.  Following an examination of the Veteran, the examiner determined that the Veteran's hearing loss and tinnitus individually or combined would not prevent the Veteran form obtaining or maintaining gainful employment.  The examiner explained that many individuals are able to work with even greater degrees of impairment.   

Thereafter in a statement in October 2012, Dr. A.L.B. following audiological testing that revealed moderately severe to profound sensorineural hearing loss with fair to poor understanding, reiterated her opinion that these conditions rendered the Veteran unemployable for the same reasons previously stated in the December 2010 statement.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board recognizes that the June 2012 VA examiner opined that  the Veteran's hearing loss and tinnitus individually or combined would not prevent the Veteran form obtaining or maintaining gainful employment.  The examiner explained that many individuals are able to work with even greater degrees of impairment.  While in general many people with a higher level of hearing impairment are able to work, the examiner failed to consider the Veteran's particular circumstances.  Specifically, it is unclear from the examination report what type of employment the Veteran could feasibly do in light of his education, training and occupational background.  It is noteworthy that the Veteran's occupational background consisted of work requiring the use of his hearing capabilities repairing phone lines, and the Veteran had no other educational training or occupational experience.  It is apparent that the examiner did not consider whether a particular job was realistically within the physical and mental capabilities of the claimant.  

Moreover, the examiner's finding that objective evidence did not show severe impairment that would prevent the Veteran from performing any job or employment, is inconsistent with other evidence of record, to include medical reports from Dr. A.L.B., witness statements from the Veteran's spouse and L.R.B., and the Veteran's credible statements regarding the severity of his service-connected disabilities.  The Board notes that the Veteran has provided competent and credible statements that symptomatology related to service-connected disabilities, to include the impaired ability to understand verbal communications and his inability to have a telephone conversation, limit his ability to engage in gainful employment.  Finally, while the VA examiner found that generally people with more severe hearing impairment could work, the examiner failed to offer specific examples of jobs the Veteran could perform in light of the service-connected disabilities, and his educational and occupational background. 

In light of the Veteran's level of education, his long history of employment as a phone installer for a telephone company that required adequate hearing capabilities, and the lack of evidence of any vocational training or experience in any other field, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow when his service-connected disabilities are jointly considered.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Board finds that the medical opinion of Dr. A.L.B. in December 2010 and in October 2012, that the Veteran's service-connected bilateral hearing loss and tinnitus rendered him unemployable, outweighs the prior findings of the VA examiner.  In placing greater weight on the opinion reports from Dr. A.L.B., the Board considers it significant that the opinion considered the Veteran's particular circumstances, to include his occupational background and educational history.  The opinion explained why the Veteran's hearing loss and tinnitus precluded different types of employment, and was supported by a detailed rationale that was based on Veteran's audiometric testing results.  

After a review of the evidence, the Board finds that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The Board's finding considers the Veteran's educational and employment history, and the severe level of disability due to hearing loss and tinnitus.  In combination, those disabilities make it unlikely that the Veteran could secure or follow a substantially gainful occupation.  Thus, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and a TDIU rating is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability due to service-connected disabilities is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


